

LEASE AGREEMENT
 
Made and signed on the 4 of July, 2010
 

BETWEEN:      V.I.E.C. Ltd.   Company No. 51-161299-6   (hereinafter, the
“Lessor”)     of the one part     A N D: Vishay Advanced Technologies Ltd.  
Company No. 51-2868142      (hereinafter, the “Lessee ”)     of the other part  
  WHEREAS:
The Lessor is the long term leaseholder from the Israel Land Administration
(hereinafter: “ILA”) of the land known as parcel 1 in block 38095 (hereinafter:
the “Land”) located on Emek Sarah in Beer Sheva, and the building standing on
the Land (hereinafter, the “Building”), and;
     WHEREAS:
Part of the Building is occupied and operated by the Lessor;
  WHEREAS:
The Lessee desires to lease from The Lessor part of the Building designated in
red on the plan attached to this Agreement as Appendix A (hereinafter: the
"Premises") for the terms and subject to the conditions provided in this
Agreement;
    THEREFORE the parties hereby agree as follows:

 


1.       The Lease   1.01 The Lessee hereby leases the Premises from the Lessor
in its "as is" condition (hereinafter: the "Lease").   1.02 The Premises are
leased to the Lessee for a period of five (5) years commencing on July 4th 2010
and terminating on July 3th 2015 (hereinafter: the "Term").


 

--------------------------------------------------------------------------------




1.03      The Lessee has an option to extend the Term for five (5) periods of
one (1) year each, on the terms and conditions hereof. The exercise of the
option will be by way of sending the Lessor a written notice of the Lessee’s
intention to extend the Term as above, no later than three (3) months prior to
the expiration of the Term.   All the terms and conditions of this Agreement
shall apply during the extended term as above, should the Term be so extended,
save for the right to extend the Term.   1.04 The Premises are leased to the
Lessee to be used for manufacturing and related commercial purposes, and for no
other purpose.   2. The Rent   2.01 In consideration for the Lease, the Lessee
shall pay the Lessor annual rent in the amount of US$78,000 (hereinafter the
"Rent").   The annual Rent during the Term and during the extended term as in
section 1.03, should the Term be extended, shall be linked to US CPI . The base
Index for such calculation should be the CPI known on the date of this
Agreement.   2.02 The Rent will be paid every year during the Term, in advance,
on the first day of each calendar year of the Term.   2.04 Value Added Tax
("VAT") shall be added to every Rent payment and to any other payment under this
Agreement, at the rate applicable at the time of such payment.   2.05 The Rent
and all other payments made by the Lessee shall be paid in the equivalent amount
in New Shekels according to the last representative rate of exchange of the
United States dollar published by the Bank of Israel and known on the date of
actual payment.   3. Additional Payments   3.01 All taxes, fees, levies,
municipal and governmental, which shall apply to the Premises during the Term,
shall be borne and timely paid by the Lessee. Without derogating from the above,
the Lessee shall pay the Proportional

 
2
 

--------------------------------------------------------------------------------




     Share in all taxes, fees and levies relating to the Common Areas of the
Building designated in the blue on the scheme attached hereto as Appendix A
(hereinafter the "Common Areas").   The "Proportional Share" shall be calculated
accordingly to the area of the Premises in relation to the total area the
Building less the Common Areas.   3.02 The Lessee shall bear and pay during the
Term: (a) all payments and expenses for the any supply of utilities as
compressed air, water and electricity, HVAC (Heat, ventilation, air condition),
industrial gases in accordance with its Proportional Share ; and (b) all taxes
and payments with regard to the conduct in the Premises of the Lessee's
business, including business tax, signs tax, licenses fees and the like.   3.03
Should any payment that the Lessee is required to bear and pay, be made by the
Lessor, the Lessee shall repay the Lessor any such amount, together with
interest.   3.04 Throughout the Term, the Lessee shall bear and pay its
Proportional Share in the cost of management and maintenance of the Building
and, with an addition of 5% management fee.   4. Possession and Use of the
Premises   4.01 The Lessee shall not: assign its rights under this Agreement, or
any part thereof, to any entity or person whatsoever, directly or indirectly,
deliver or transfer the Premises or any part thereof to any entity or person
whatsoever; sub-lease the Premises or any part thereof to any entity or person;
permit the use of the Premises or any part thereof by any entity or person for
any period and in any manner whatsoever; allow others to share possession of the
Premises or any part thereof in any manner; or grant any entity or person any
right in the Premises whether for consideration or without consideration.   4.02
The Lessee shall maintain the Premises throughout the Term in good condition and
not cause any damage or breakage therein to the Premises or to any of its
installations and systems; and shall be responsible for the immediate repair, at
its own expense, of any damage or breakage (excluding reasonable wear and tear)
which may be caused to the Premises or its installations or systems.

 
3
 

--------------------------------------------------------------------------------




4.03      The Lessee shall not: effect any alterations, make any additions or
destroy any part of the Premises and/or any of its installations and systems,
without the prior written consents of Lessor. The Lessor shall be free to
withhold its consent and will not be obliged to give reasons. The Lessor shall
be entitled to prevent implementation of any act as aforesaid, at any time, and
to remove or destroy any alteration or addition that may be effected without the
Lessor's prior written consent. Should the Lessee breach any of its obligations
as above, the Lessor shall be entitled, in addition to any other remedy
available to it by law, to terminate this Agreement.   4.04 In the event the
Lessee has received the needed approvals and made changes or additions to the
Premises (the "Changes"), the Lessee undertakes to restore the Premises before
the end of the Term to their condition as of the date of execution hereof.
Should the Lessee not restore the Premises as required above, then Lessor may
restore the Premises to their previous condition. In such case, the Lessee will
pay Lessor, upon its first demand, all sums paid by Lessor in connection with
such restoration.   4.05 Throughout the Term of the Lease the Lessee shall enjoy
common use, together with the Lessor and / or any possessors of areas in the
Building, of the Common Areas. The Lessee undertakes to the Common Area as
expected with regard to areas that are in common use.   The Lessee, its
employees, visitors, or clients will not enter those parts of the Building that
are not included in the Premises and are not part of the Common Areas
(hereinafter the "Lessor's Areas"),   5. Licenses   The Lessee undertakes to
receive and hold in full affect, throughout the Term all licenses and permits
required for the purpose of conducting its business in the Premises.   6.
Responsibility of the Lessee   6.01 The Lessee is obligated to maintain the
Premises during the Term in good condition, and avoid from causing any damage or
breakage to the Premises or any of its systems or installations, and to repair
immediately and on its expense

 
4
 

--------------------------------------------------------------------------------




any damage that may be caused to the Premises and its systems and installations.
  6.02      The Lessee shall be responsible for any damage or breakage that may
be caused to the Premises and/or to the Building and/or to Lessor and/or to any
third party in the Premises and/or in the Building, as a result of the actions
and/or omissions of the Lessee, its employees, visitors, or clients, and/or as a
result of the conduct of the Lessee's business in the Premises.   6.03 The
Lessor shall not have any liability or responsibility whatsoever relating to or
arising from any such damage or breakage (including but not limited to, bodily
injury) that may be caused to the Lessee, to the Premises, to its contents, or
to any third party. The Lessee alone shall be responsible for any such injury or
damage, and shall indemnify and/or hold Lessor harmless from any payments and
expenses which may be incurred as a result of such damage or breaking.   7.
Insurance   Without derogating from the responsibility of the Lessee as stated
in section 6 above, the Lessor undertakes to hold during the entire Term
insurance as customary.   8. Changes or Additions by Lessor   8.01 The Lessor is
entitled to make any changes in the Building and to initiate changes in the town
plan relating to the Building and to the Land and to request a building permit
with respect to the Land and/or the Building. The Lessee undertakes not to
interfere and not to oppose such changes or requests.   8.02 The Lessor shall be
entitled, without need for the Lessee's consent, to initiate and to perform any
changes or additions to the Building, at its absolute discretion as it shall
deem fit from time to time.   8.03 Without derogating from the generality of any
section of this Agreement, the Lessee hereby explicitly agrees that Lessor may
at any time, add and/or construct additional floors in the Building and/or carry
out any other construction works and/or changes and/or additions in the
Building; without any limitation and without the need for the Lessee's consent.
The Lessee

 
5
 

--------------------------------------------------------------------------------




undertakes to enable Lessor to carry out said work and not to interfere and not
to oppose such work or otherwise disturb.   9.      Vacating the Premises   Upon
the end of the Term, or upon termination of this Agreement for any reason
whatsoever before the end of the Term, the Lessee undertakes to vacate the
Premises and to deliver the possession thereof to Lessor. The Premises, when the
Lessee vacates them, shall be free and clear of all persons and objects
connected to the Lessee, clean, and in condition in which the Lessee received
them from Lessor, except for reasonable wear and tear.   10. Miscellaneous  
10.01 All payments that the Lessee undertakes to pay the Lessor in accordance
with this Agreement shall be paid by the Lessee by way of deposit to Lessor’s
account details of will be given by the Lessor from time to time.   10.02 This
Agreement is not transferable or assignable by the Lessee in any manner.   10.03
The Lessor shall be entitled to transfer and/or assign any or all of its rights
to the Building and/or the Premises. The Lessor shall be entitled to transfer
and/or assign any or all of its rights and/or liabilities under this Agreement
without any limitation and in its sole and absolute discretion and without any
need for consent of the Lessee.   10.04 Lessor represents that the Premises are
not mortgaged.   10.05 This Agreement completely reflects the agreements and
understandings of the parties with respect to the Premises, and this Agreement
supersedes any and all undertakings, representations, understandings, or
agreements, if any, between the parties made prior to the execution of this
Agreement. Any change or addition to this Agreement must be in writing and be
signed by both parties.   10.06 To assure payment of the Rent and the
fulfillment of all the lessee's other obligations, including the vacating of the
Premises by the Lessee, the Lessee shall furnish the Lessor, upon the signing of
this Agreement, with promissory note (hereinafter “the Security”). The Lessor
shall have the right to use the

 
6
 

--------------------------------------------------------------------------------




Security monies or any part thereof in the event the Lessee breaches its
obligations under this Agreement.   11. Addresses and Notices   12.01      The
addresses of the parties for the purposes of this Agreement are as follows:

 


Lessor:      2 Haofan Street, Holon 58814, Israel        Lessee: 2 Haofan
Street, Holon 58814, Israel


11.02      Any notice sent by one party to the other by registered mail to the
addresses abovementioned shall be deemed as having been delivered within a
reasonable time from the date of its posting at a post office.     IN WITNESS
WHEREOF, the parties have hereby affixed their signatures on the day first above
written.

  
  


VISHAY ADVANCED TECHNOLOGY, LTD.   V.I.E.C. LTD.       The Lessee      Lessor
By:   /s/ Ziv Shoshani   By:   /s/ Marc Zandman   Title:  Authorized Signatory
Title:  Authorized Signatory


7
 

--------------------------------------------------------------------------------